Citation Nr: 1133685	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-39 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 40 percent for service-connected right L5 radiculopathy and L4-L5 herniated disc with lumbosacral paravertebral myositis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1990 to September 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a rating higher than 40 percent for his service-connected right L5 radiculopathy and L4-L5 herniated disc with lumbosacral paravertebral myositis.

The most recent VA compensation examination for the Veteran's spine was in June 2009, more than two years ago, and he alleges this disability is now considerably worse.  He therefore needs to be reexamined to reassess the severity of this disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Additionally, the Board notes that the Veteran is service-connected for right L5 radiculopathy.  The RO should give consideration to the possibility that the Veteran's radiculopathy warrants a separate rating.

Finally, all updated VA outpatient records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all current VA outpatient records and associate them with the claims file.

2.  Schedule the Veteran for VA orthopedic and neurologic examinations to determine the nature and severity of his lumbar spine disability.  The examiner should be provided with the Veteran's claims file.  Any opinion provided should be supported by a full rationale.  The examiner should specifically:
      
      (i) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees, as well as state whether there is any favorable or unfavorable ankylosis of the back.

      (ii) Determine whether the back exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected back disorder and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should also express an opinion on whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

      (iii) Identify all associated neurological deformities associated with the service-connected back disorder.  The severity of each neurological sign and symptom should be reported.  In this regard, the examiner should address all of the Veteran's neurologic complaints.  The examiner should conduct any appropriate neurological testing needed to address the above request, including MRI and EMG studies.  If these studies are not necessary, the examiner should state so and provide the reason why such studies are not necessary.  State his service connected lumbar spine problems result in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported..  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

All pertinent symptomatology and findings should be reported in detail, including range of motion measurements.  The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

4.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claims.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


